TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00256-CR



                                  Eli Blue Hernandez, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-13-200700, HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Eli Blue Hernandez pleaded guilty to the offense of possession of a

controlled substance, cocaine, and was sentenced to five years’ imprisonment.1 The district court

has certified that this is a plea-bargain case, the defendant has no right of appeal, and the defendant

has waived the right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). Accordingly, we dismiss

the appeal.

                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed

Filed: June 21, 2013

Do Not Publish



       1
           Contemporaneously, Hernandez pleaded true to allegations in a motion to adjudicate guilt
in trial court cause number D-1-DC-10-206973, the appeal of which has been separately docketed
under appellate cause number 03-13-00255-CR. That appeal remains pending at this time.